         Case 2:18-cv-00585-RFB-NJK Document 255 Filed 11/25/20 Page 1 of 4




 1   Jay J. Schuttert, Esq. (Nevada Bar No. 8656)       David S. Krakoff (pro hac vice)
 2   David W. Gutke, Esq. (Nevada Bar No. 9820)         Benjamin B. Klubes (pro hac vice)
     EVANS FEARS & SCHUTTERT LLP                        Lauren R. Randell (pro hac vice)
 3   6720 Via Austi Parkway, Suite 300                  Adam Miller (pro hac vice)
     Las Vegas, NV 89119Telephone: (702) 805-0290       BUCKLEY LLP
 4   Facsimile: (702) 805-0291                          2001 M Street NW, Suite 500
     Email: jschuttert@efstriallaw.com                  Washington, DC 20036
 5   Email: dgutke@efstriallaw.com                      Telephone: (202) 349-8000
 6                                                      Facsimile: (202) 349-8080
     Andrew Z. Weaver (pro hac vice)                    Email: dkrakoff@buckleyfirm.com
 7   Michael D. Pegues (pro hac vice)                   Email: bklubes@buckleyfirm.com
     POLSINELLI PC                                      Email: lrandell@buckleyfirm.com
 8   1000 Louisiana Street, Suite 6400                  Email: amiller@buckleyfirm.com
     Houston, TX 77002
 9   Telephone: (713) 374-1600
     Facsimile: (713) 374-1601
10   Email: aweaver@polsinelli.com
     Email: mpegues@polsinelli.com
11
     Attorneys for Plaintiff/Counter-Defendants
12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
     UNIVERSAL ENTERTAINMENT                          Case No.: 2:18-CV-00585 (RFB)(NJK)
15   CORPORATION, a Japanese corporation,
                                                      JOINT STIPULATION TO EXTEND
16                 Plaintiff,                         TIME FOR PLAINTIFF TO PRODUCE
                                                      DOCUMENTS REQUIRED BY THE
17          vs.                                       COURT’S ORDER DATED
                                                      SEPTEMBER 1, 2020 (ECF NO. 223)
18   ARUZE GAMING AMERICA, INC., a Nevada
     corporation, KAZUO OKADA, an individual,         (FIRST REQUEST)
19
                   Defendants.
20
     ARUZE GAMING AMERICA, INC., a Nevada
21   corporation, KAZUO OKADA, an individual,
22                 Counter-Claimants,
23          vs.
24   UNIVERSAL ENTERTAINMENT
     CORPORATION, a Japanese corporation,
25   ARUZE USA, a Nevada corporation, and JUN
     FUJIMOTO, an individual,
26
                   Counter-Defendants.
27
28
                                                  1
           Case 2:18-cv-00585-RFB-NJK Document 255 Filed 11/25/20 Page 2 of 4




 1          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Universal
 2   Entertainment Corporation (“UEC”), Counter-defendants Aruze USA, Inc. and Jun Fujimoto (UEC
 3   and Mr. Fujimoto are collectively referred to as “UEC Parties”), and Defendants Aruze Gaming
 4   America, Inc. and Mr. Kazuo Okada, by and through their respective counsel of record, and pursuant
 5   to LR IA 6-1 and LR 26-3, that the time for the UEC Parties to produce certain documents and logs
 6   of other documents not being produced, as required by the Court’s Order dated September 1, 2020
 7   (ECF No. 223) (“the Order”), shall be extended from December 1, 2020 to February 1, 2021. This is
 8   the first stipulation for extension of time regarding compliance with the Order.
 9          There is good cause for this extension. Since the hearing held on September 1, 2020, the UEC
10   Parties represent that their attorneys and employees have devoted thousands of hours to compliance
11   with the Order. As of the date of this stipulation, UEC has produced more than 6,700 documents and
12   logged more than 3,800 documents pursuant to the Order, including documents and logs produced on
13   the date of this stipulation. While the UEC Parties represent they will be close to completing their
14   production of documents required by the Order from corporate-owned accounts and devices by
15   December 1, the UEC Parties represent that they primarily need additional time to complete their
16   production of documents required by the Order from Mr. Fujimoto’s personal accounts and devices
17   as well as from devices under his care, custody or control, due to the number of accounts at issue and
18   various technical and logistical difficulties that have been encountered. The UEC Parties agree that
19   they will make rolling productions of documents and logs required by the Order every 20 days during
20   the time remaining for compliance with the Order, beginning on the date of this stipulation.
21          Finally, while the Order also requires that the limited deposition of Counter-Defendant Jun
22   Fujimoto be taken by March 1, 2021, and overall fact discovery is scheduled to end on April 30,
23   2021, the Parties are simultaneously submitting a Joint Status Report addressing the fact that
24   depositions are highly unlikely to be possible by either March 1 or April 30 due to the Covid-19
25   pandemic and will be seeking the Court’s guidance regarding deadlines for depositions. The Parties
26   respectfully submit, therefore, that the extension sought here will not adversely affect the remainder
27   of the schedule in this case.
28
                                                       2
           Case 2:18-cv-00585-RFB-NJK Document 255 Filed 11/25/20 Page 3 of 4




 1          Accordingly, for good cause showing, the parties have agreed to the foregoing extension.
 2          Dated this 24th day of November, 2020.
 3   EVANS FEARS & SCHUTTERT LLP                     HOLLAND & HART LLP
 4

 5   By:      /s/ Jay J. Schuttert                   By:      /s/ Bryce K. Kunimoto
           Jay J. Schuttert, Esq.                          J. Stephen Peek, Esq.
 6         Nevada Bar No. 8656                             Nevada Bar No. 1758
 7         David W. Gutke, Esq.                            Bryce K. Kunimoto, Esq.
           Nevada Bar No. 9820                             Nevada Bar No. 7781
 8         6720 Via Austi Parkway, Suite 300               Robert J. Cassity, Esq.
           Las Vegas, NV 89119                             Nevada Bar No. 9779
 9                                                         9555 Hillwood Drive, 2nd Floor
           Andrew Z. Weaver, Esq. (pro hac vice)           Las Vegas, NV 89134
10
           Michael D. Pegues (pro hac vice)
11         POLSINELLI, PC                                  Attorneys for Defendants Aruze Gaming
           1000 Louisiana Street, Suite 6400               America, Inc. and Kazuo Okada
12         Houston, TX 77002
                                                           Jeffrey S. Love (pro hac vice)
13         David S. Krakoff (pro hac vice)                 Kristin L. Cleveland (pro hac vice)
           Benjamin B. Klubes (pro hac vice)               Klarquist Sparkman, LLP
14
           Lauren R. Randell (pro hac vice)                121 SW Salmon St., Ste. 1600
15         Adam Miller (pro hac vice)                      Portland, OR 97204
           BUCKLEY LLP
16         2001 M Street NW, Suite 500                     Attorneys for Defendant Aruze Gaming
           Washington, DC 20036                            America, Inc.
17
           Attorneys for Plaintiff/Counter-
18
           Defendants                                     IT IS SO ORDERED:
19

20

21
                                                         __________________________
                                                         RICHARD F. BOULWARE, II
22                                                       United States District Judge
23                                                       DATED this 25th day of November, 2020.

24

25

26

27

28
                                                     3
           Case 2:18-cv-00585-RFB-NJK Document 255 Filed 11/25/20 Page 4 of 4




     Universal Entertainment Corporation v. Aruze Gaming America, Inc., et al.
 1   Case No. 2:18-cv-00585-RFB-NJK
 2
     Stipulation and Order to Extend Time For Plaintiff to Produce Documents Required by the Court’s
 3   Order Dated September 1, 2020 (ECF No. 223)
     (First Request)
 4

 5
                                                 ORDER
 6
            IT IS SO ORDERED.
 7

 8
                                                _____________________________________
 9
                                                 UNITED STATES DISTRICT COURT JUDGE/
10                                               UNITED STATES MAGISTRATE JUDGE

11
                                                DATED: _______________________________
12
                                                Case No.: 2:18-CV-00585-RFB-NJK
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
